DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub: 2016/0202789 A1) in view of He et al. (US Pub: 2019/0012512 A1).
	As to claim 1, Kim teaches a display panel (i.e. the touch screen display unit 10 of figure 1 and 10) (see Fig. 1, 10), comprising: 
 	a display area and a non-display area (i.e. as seen in figure 1 the display unit is surround by the border region which is the non-display unit which contains the electrodes 41 and 42) (see Fig. 1, [0054-0055]); 
 	a base substrate (i.e. the substrate 200 is the base substrate) (see Fig. 1); and 
 	touch electrodes on a side of the base substrate facing a light-exiting surface of the display panel (i.e. as seen in figure 1 the touch electrode is shown to be in a matrix configuration where it is shown to be resided on the side of the base substrate facing a light-exiting surface of the display) (see Fig. 1, [0053-0056]), wherein: 
 	the touch electrodes are at least distributed in the display area (i.e. as seen in figure 1-3, the touch electrode is shown to be distributed over the display area) (see Fig. 1-3, [0054-0055]); 
 	the touch electrodes at least include a first touch electrode located in the first display area (i.e. as seen in figure 1 the touch electrode is a plurality of first touch electrode 420 in the first display area) (see Fig. 1-2, [0054-0058]); 
 	the first touch electrode includes at least one first touch electrode unit, and the first touch electrode unit includes at least one hollowed part (i.e. as seen in figure 2 the first touch electrode contains hollow arts which is seen in the region B) (see Fig. 2); 
 	along a direction perpendicular to the base substrate, the hollowed part runs through the first touch electrode unit (i.e. since the hollow part is shown to exist on the entire matrix plane it is along a direction perpendicular to the base substrate) (see Fig. 1-2, [0052-0056]); and 
 	the first touch electrode is a self-capacitive touch electrode (i.e. Kim specifically defines the touch electrode to be self-sensing or self-capacitive touch electrode) (see Fig. 1, [0065]).
 	However, Kim do not explicitly teach the display area includes a first display area and a second display area that at least partially surrounds the first display area (i.e. as seen in figure 1 and 3-5 the display area of Kim can be arbitrarily divided into any type of boundary area as an artisan of ordinary skill in the art would have understood that the driving of such a touch panel display is software implemented).
 	He teaches the display area includes a first display area and a second display area that at least partially surrounds the first display area (i.e. as seen in figure 2A the specific touch screen design of He creates a dual zone display unit with the area one on-screen figure sensing zone which is a display area where it is surround by a larger second display area which encompasses the entire display outside of the zone) (see Fig. 2A, [0061-0063]).
 	Since Kim and He both teaches a mobile display unit having touch sensing capacity and the ability to display specific images which the user touch input, they are analogous as having the same field of endeavor.
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used a dual display area design of He in the overall flexible configurable display touch input device of Kim, in order to allow precise security identification to increase system security (see He, Fig. 1, [0061]). 
 	As to claim 12, Kim teaches a display device(i.e. the touch screen display unit 10 of figure 1 and 10) (see Fig. 1, 10), comprising a display panel including a display area and a non-display area, a base substrate (i.e. the substrate 200 is the base substrate) (see Fig. 1), and touch electrodes on a side of the base substrate facing a light-exiting surface of the display panel (i.e. as seen in figure 1 the touch electrode is shown to be in a matrix configuration where it is shown to be resided on the side of the base substrate facing a light-exiting surface of the display) (see Fig. 1, [0053-0056]), the touch electrodes are at least distributed in the display area (i.e. as seen in figure 1-3, the touch electrode is shown to be distributed over the display area) (see Fig. 1-3, [0054-0055]) the touch electrodes at least include a first touch electrode located in the first display area (i.e. as seen in figure 2 the touch electrode exist in all of the display areas) (see Fig. 2), the first touch electrode includes at least one first touch electrode unit (i.e. as seen in figure 1 the touch electrode is a plurality of first touch electrode 420 in the first display area) (see Fig. 1-2, [0054-0058]), and the first touch electrode unit includes at least one hollowed part, along a direction perpendicular to the base substrate, the hollowed part runs through the first touch electrode unit (i.e. as seen in figure 2 the first touch electrode contains hollow parts which is seen in the region B) (see Fig. 2), and the first touch electrode is a self-capacitive touch electrode (i.e. Kim specifically defines the touch electrode to be self-sensing or self-capacitive touch electrode) (see Fig. 1, [0065]); and 
 	He teaches wherein the display area includes a first display area and a second display area that at least partially surrounds the first display area (i.e. as seen in figure 2A the specific touch screen design of He creates a dual zone display unit with the area one on-screen figure sensing zone which is a display area where it is surround by a larger second display area which encompasses the entire display outside of the zone) (see Fig. 2A, [0061-0063]).
 	a light-capturing component (i.e. as seen in figure 30 He teaches the photo detection component 621 for detecting user finger print) (see Fig. 30, [0197]), wherein: 
 	the light-capturing component is located on a side of the display panel away from the light-exiting surface (i.e. as seen in figure 30 the 621 device is located on the display panel side which is away for the light-exiting surface of the touch of the display as seen in figure 30)( see Fig. 30, [0197]); 
 	the light-capturing component includes a light-capturing unit (i.e. the light detection unit 621 has a collimator which combines with 621 to function as a light capturing unit) (see Fig. 30, [0197]); and 
 	an orthographic projection of the light-capturing unit on the base substrate falls within a range of an orthographic projection of the hollowed part of the first touch electrode unit on the base substrate (i.e. since the hallow area is contained in the entirety of the display area it is naturally covering the light-capturing unit on the base substrate) (see Fig. 30, [0197]).
 	Since Kim and He both teaches a mobile display unit having touch sensing capacity and the ability to display specific images which the user touch input, they are analogous as having the same field of endeavor.
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used a dual display area design of He in the overall flexible configurable display touch input device of Kim, in order to allow precise security identification to increase system security (see He, Fig. 1, [0061]).
 	As to claim 15, Kim and He teaches a control method of a display panel(i.e. the touch screen display unit 10 of figure 1 and 10) (see Fig. 1, 10), comprising: 
 	a first touch stage and a second touch stage (i.e. He teaches a first touch stage in the normal touch sensing of the entire area of the display unit as seen in figure 2A, and a second stage which is the touch finger print stage which is detected in the specific zone of the figure print area) (see Fig. 2A, [0061-0063]), wherein: 
 	Kim teaches the display panel includes a display area and a non-display area(i.e. the touch screen display unit 10 of figure 1 and 10) (see Fig. 1, 10), a base substrate (i.e. the substrate 200 is the base substrate) (see Fig. 1), and touch electrodes on a side of the base substrate facing a light-exiting surface of the display panel (i.e. as seen in figure 1 the touch electrode is shown to be in a matrix configuration where it is shown to be resided on the side of the base substrate facing a light-exiting surface of the display) (see Fig. 1, [0053-0056]), the touch electrodes are at least distributed in the display area (i.e. as seen in figure 1-3, the touch electrode is shown to be distributed over the display area) (see Fig. 1-3, [0054-0055]), the touch electrodes at least include a first touch electrode located in the first display area (i.e. as seen in figure 2 the touch electrode exist in all of the display areas) (see Fig. 2), the first touch electrode includes at least one first touch electrode unit, and the first touch electrode unit includes at least one hollowed part (i.e. as seen in figure 2 the first touch electrode contains hollow parts which is seen in the region B) (see Fig. 2), along a direction perpendicular to the base substrate, the hollowed part runs through the first touch electrode unit (i.e. as seen in figure 1 the touch electrode is a plurality of first touch electrode 420 in the first display area) (see Fig. 1-2, [0054-0058]), and the first touch electrode is a self-capacitive touch electrode (i.e. Kim specifically defines the touch electrode to be self-sensing or self-capacitive touch electrode) (see Fig. 1, [0065]); 
 	He teaches wherein the display area includes a first display area and a second display area that at least partially surrounds the first display area (i.e. as seen in figure 2A the specific touch screen design of He creates a dual zone display unit with the area one on-screen figure sensing zone which is a display area where it is surround by a larger second display area which encompasses the entire display outside of the zone) (see Fig. 2A, [0061-0063]),
 	in the first touch stage, a touch detection is performed on the first display area, wherein a touch detection signal is sent to the first touch electrode unit in the first display area, and a touch sensing signal is received through the first touch electrode unit; and 
 	in the second touch stage, a touch detection is performed on the second display area, wherein a touch detection signal is sent to the touch electrode located in the second display area, and a touch sensing signal fed back by the touch electrode in the second display area is received.
 	Since Kim and He both teaches a mobile display unit having touch sensing capacity and the ability to display specific images which the user touch input, they are analogous as having the same field of endeavor.
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used a dual display area design of He in the overall flexible configurable display touch input device of Kim, in order to allow precise security identification to increase system security (see He, Fig. 1, [0061]).
 	As to claim 2, Kim and He teaches the display panel according to claim 1, wherein: the touch electrodes further include a plurality of second touch electrodes and a plurality of third touch electrodes located in the second display area (i.e. as seen in figure 1-4 of Kim the electrode unit is formed by at least 4 sub-electrode forming the four quadrant of figure 2 emboidment) (see Fig. 2); each second touch electrode of the plurality of second touch electrodes includes a plurality of second touch electrode units that are electrically connected (i.e. as seen in figure 1-4 the second touch electrode are a plurality of smaller sub-electrodes that combine to detect the unit of figure 2) (See Fig. 1-4), and each third touch electrode of the plurality of third touch electrodes include a plurality of third touch electrode units that are electrically connected; the plurality of second touch electrode units in a same second touch electrode are arranged along a first direction, and the plurality of third touch electrode units in a same third touch electrode are arranged along a second direction, wherein the first direction and the second direction intersect with each other; the display panel further includes a plurality of second touch leads and a plurality of third touch leads; and each second touch electrode of the plurality of second touch electrodes is electrically connected to a different second touch lead of the plurality of second touch leads respectively, and each third touch electrode of the plurality of third touch electrodes is electrically connected to a different third touch lead of the plurality of third touch leads respectively (i.e. as seen in figures 1-4 the electrodes in the first, second and third electrode group are all separately controlled and connecting to a different leads) (See Fig. 1, [0061-0066]).
	As to claim 3, Kim and He teaches the display panel according to claim 2, wherein: the display panel further includes a plurality of first touch leads; each first touch electrode unit is electrically connected to a different first touch lead of the plurality of first touch leads respectively; each first touch electrode unit is electrically connected to a different second touch electrode by electrically connecting the first touch electrode unit to any one of the second touch electrode units of the second touch electrode; and the second touch electrode electrically connected to the first touch electrode unit is multiplexed as the first touch lead electrically connected to the first touch electrode unit (i.e. as seen in figures 1-4 the electrodes in the first, second and third electrode group are all separately controlled and connecting to a different leads) (See Fig. 1, [0061-0066]).
	As to claim 4, Kim and He teaches a display panel according to claim 2, wherein: the display panel further includes a plurality of first touch leads; each first touch electrode unit is electrically connected to a different first touch lead of the plurality of first touch leads respectively; and the first touch electrode units are insulated from the plurality of second touch electrode units and the plurality of third touch electrode units (i.e. as seen in figure 2 and 3 of Kim shows that the electrode units are surround by the base substrate in the topographical layout and since they function as a capacitive electrode they are insulated from each other) (see Fig. 1-4, [0061-0066]).
	As to claim 5, Kim and He teaches the display panel according to claim 2, wherein: along the first direction, the first touch electrode unit is located on a side of at least one second touch electrode unit; and orthographic projections of the first touch electrode unit and the second touch electrode unit on the base substrate do not overlap (i.e. since the design of figure 2 of Kim shows no overlaps between the touch electrode unit they are co-extant on the entire surface area) (see Fig. 1-2, [0061-0062]).
	As to claim 6, Kim and He teaches the display panel according to claim 2, wherein: an orthographic projection of at least one second touch electrode unit on the base substrate at least partially surrounds an orthographic projection of the first touch electrode unit on the base substrate (i.e. as seen in figure 2 and 3 of Kim shows that the electrode units are surround by the base substrate in the topographical layout) (see Fig. 1-4, [0061-0066]).
	As to claim 7, Kim and He teaches the display panel according to claim 1, wherein: the touch electrodes further include fourth touch electrodes located in the second display area, and the fourth touch electrodes are self-capacitive touch electrodes; each fourth touch electrode includes a plurality of fourth touch electrode units; the display panel includes a plurality of fourth touch leads; and the plurality of fourth touch electrode units and the plurality of fourth touch leads are electrically connected in a one-to-one correspondence (i.e. in the second area the touch electrode are still formed by the figure 2 emboidment of Kim which shows four different type of electrode where the fourth electrode unit exists and are separately controlled) (see Kim Fig. 1-4, [0061-0066]).
	As to claim 8, Kim and He teaches a display panel according to claim 1, wherein the first touch electrode unit has a hollow ring structure (i.e. as seen in figure 2 the hollow area is an approximate ring as it surrounds the smaller area in between the 420 and 410 unit) (See Fig. 2, [0061-0063]).
	As to claim 13, Kim and He teaches the display device according to claim 12, wherein the light-capturing component includes at least one of a camera or an infrared sensor (i.e. the sensor of figure 28 embodiment of He is a pin-hole camera) (see Fig. 28, [0192]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior Lee (US PUB: 2013/016177 A1) is cited to teach a similar type of display input apparatus in figures 4-6 which shows electrode in different layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        October 22, 2022